Citation Nr: 0815456	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-17 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cardiac 
disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by joint pain, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1987 to 
December 1988 and from July 1991 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2007.  This matter was 
originally on appeal from a June 203 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The issue of entitlement to service connection for a 
disability manifested by joint pain is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Board is cognizant of the fact that the veteran's 
case has already been remanded in the past.  Consequently, 
the Board wishes to assure the veteran that it would not be 
remanding this case again unless it was essential for a full 
and fair adjudication of his claim.


FINDINGS OF FACT

1.  Hypertension is not related to active service. 

2.  A cardiac disability is not related to active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The veteran does not have a cardiac disability that was 
incurred in or aggravated by active service, and a cardiac 
disability is not presumed due to an undiagnosed illness as a 
result of service in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 U.S.C.A. §§  1110, 1117 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's January 2007 Remand, the Appeals 
Management Center (AMC) requested a copy of the VA Persian 
Gulf Registry examination report referred to in the December 
2003 VA letter from the VA Medical Center in Indianapolis, 
scheduled the veteran for VA examinations to ascertain the 
etiology of any hypertension and cardiac disability.  Based 
on the foregoing actions, the Board finds that there has been 
compliance with the Board's January 2007 Remand with respect 
to the issues of entitlement to service connection for 
hypertension and a cardiac disability.  Stegall v. West, 11 
Vet. App. 268 (1998).



II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007). 

Letters dated in January 2003, May 2004, December 2005, March 
2006, and March 2007 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The May 
2004 letter told him to provide any relevant evidence in his 
possession. See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The March 2006 letter advised the 
veteran of how VA determines disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although these letters were not all sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in December 2007.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in September 2005, 
May 2007, June 2007, and November 2007. 38 C.F.R. § 
3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).


III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

a.	Service Connection on  a Presumptive Basis

The veteran contends that he suffers from disabilities as a 
result of his active service during the Gulf War.  The 
veteran's DD Form 214 indicates that he was in served in 
Southwest Asia from July 31, 1991 to November 7, 1991.

Service connection may be granted to a Persian Gulf veteran 
for objective indications of chronic disability resulting 
from an illness or combination of illnesses, provided that 
such disability became manifest either during active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis, unless there is affirmative 
evidence that the undiagnosed illness was not incurred during 
Persian Gulf service, or resulted from the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 
U.S.C.A. § 1117 (West 2002 & Supp. 2007); 38 C.F.R. § 3.317 
(2007).

A qualifying chronic disability may also include a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2).  Such 
undiagnosed or medically unexplained chronic multisymptom 
illnesses can include signs or symptoms involving sleep 
disturbances and/or neurologic signs and symptoms.  38 C.F.R. 
§ 3.317(b)(8).  However, chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

The veteran's cardiac complaints have been attributed to a 
known clinical diagnosis and not to an undiagnosed disorder 
or medically unexplained multi-symptom illness.  The veteran 
was afforded a VA examination in May 2007.  In December 2007, 
Dr. A.J.B., stated, "The patients cardiac complaint is chest 
pain, this is related to his diagnosed [d]isability of 
angina."  Thus, service connection under the provisions of 
38 U.S.C.A. § 1117 is precluded.

b.	Service Connection on a Direct Basis

The Board has given thought to whether service connection may 
be granted for the veteran's claim regardless of the 
inapplicability of the undiagnosed illness provisions.  Cf. 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The first question that must be addressed, therefore, is 
whether incurrence of hypertension or chest pain is factually 
shown during service.  The Board concludes it was not.  The 
service medical records, which include an examination in 
November 1991, are absent complaints, findings or diagnoses 
of cardiac complaints during service.  The Board notes that 
the veteran's blood pressure in November 1991 was 150/80; 
however, there is no diagnosis of hypertension.  Hypertension 
is defined as diastolic blood pressure that is predominantly 
90 millimeters (mm.) or greater, or systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm. 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2007).  On the clinical 
examination for separation from service, except for tattoos, 
all of the veteran's systems were evaluated as normal.  Thus, 
there is no medical evidence that shows that the veteran 
suffered from hypertension or cardiac complaints. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Cardiovascular disease and 
hypertension can be service-connected on such a basis.  
However, although a Persian Gulf Registry examination in 
February 2003 indicated that the onset of the veteran's chest 
pain and hypertension was February 1992, first showing of an 
actual post-service indication of chest pain is not until 
2002 and the first diagnosis of hypertension is not until 
2002 although the May 2007 VA examiner noted that the 
earliest record of hypertension that she could find was from 
St. Francis in November 1997 when the veteran's blood 
pressure was 166/94.  The Board also notes a May 2003 VA 
examination report which indicates that the veteran was 
diagnosed with hypertension three years earlier and had been 
taking medication since then.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
lack of any relevant history reported between the veteran's 
date of discharge in 1991 and 2002 for the veteran's chest 
pain, and between 1991 and 1997 for hypertension, service 
connection for hypertension is not warranted under 38 C.F.R. 
§ 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

The veteran clearly has current disabilities; he has been 
diagnosed with hypertension and angina.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between the current disability and military 
service.  However, no medical professional has ever related 
this condition to the veteran's military service.  In 
December 2007, Dr. A.J.B., after review of the claims file, 
indicated that the veteran's chest pain was related to his 
diagnosed disability of angina and that he was unable to 
state without resorting to speculation that the veteran's 
angina or hypertension was related to military service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a cardiac disability, 
to include as due to an undiagnosed illness, is denied.


REMAND

With respect to the issue of entitlement to service 
connection for a disability manifested by joint pain, in 
Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

The November 2002 VA examiner noted that the veteran did not 
indicate that he had had problems with his joints.  After 
physical examination, the assessment was that the veteran was 
otherwise asymptomatic and has no joint problems.  However, a 
VA letter dated in December 2003 noted that examination and 
laboratory tests completed showed undiagnosed illness 
manifested by fatigue, sleep disturbance, and multiple joint 
pain.  A Persian Gulf Registry Examination conducted in 
February 2003 indicated that the veteran complained of joint 
pain.  

The Board remanded the case in January 2007 and requested 
that an orthopedic evaluation should determine whether the 
veteran currently has a diagnosed joint disorder, and if so, 
whether it was related to his experiences in the Persian 
Gulf.  The remand instruction stated, 

The orthopedic evaluation should 
determine whether the veteran currently 
has a diagnosed joint disorder and if so, 
is it related to his experiences in the 
Persian Gulf. The examiner should also 
determine whether there are objective 
signs of joint disease or other non- 
medical indicators that are capable of 
independent verification to account for 
the veteran's complaints of joints pain. 
If there are objective signs or non- 
medical indicators of painful joints, the 
examiner should, if possible, establish a 
diagnosis for the signs that are present. 
(Each affected joint should be 
addressed.)

If a diagnosis cannot be established, 
this should be stated. If the 
manifestations cannot be attributed to a 
diagnosed illness, and there is an 
undiagnosed chronic joint illness, the 
examiner should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or whether the undiagnosed illness 
was caused by a supervening condition or 
event.

The June 2007 VA examiner noted that joints listed by the 
veteran apparently previously included low back, bilateral 
knees and elbows but that the veteran stated that the 
bilateral knee pain and elbow pain had really started more 
recently and he did not relate these to injury sustained in 
service but he did state that he had had issues with this 
gradually since beginning in the military.  The examiner 
stated that physical examination of other joints including 
knees and elbows was not performed as review of the claims 
file showed no complaints of joint pain within the document.  
The examiner also stated that the veteran related most of his 
joint problems as occurring more recently especially with his 
increased weight gain including bilateral elbow and knee pain 
and that multiple x-rays were done of the elbows, knees and 
wrists but that these were not reviewed as time constraints 
would not allow as well as the more recent nature of the 
onset.  The examiner noted, "Should he need further review 
for these issues he will need another C&P examination 
appointment."  

As the remand instructions with respect to the joints 
evaluation were not followed, further development is needed 
in light of this Stegall violation.

In addition, there is conflicting medical evidence regarding 
whether the veteran's back pain is related to his military 
service.

The examiner stated, "With respect to his spine issues there 
is ample objective evidence to suggest that he does have low 
back issues and that these were at least exacerbated during 
PT while in active duty.  While spondylolisthesis is 
generally considered a condition in which one is predisposed 
to particularly in their adolescent and teenage years this 
can be made worse with sit-up type exercises."  The Board 
notes that the examiner noted that lumbar x-rays were ordered 
to further evaluate for possible spondylolisthesis in the 
lumbosacral spine.  

The veteran underwent an additional VA examination in 
November 2007.  After a review of the claims file, physical 
examination of the veteran, and review of x-rays, the 
examiner concluded that the veteran had chronic back pain and 
had a strain while active duty in the military service.  The 
examiner stated that much of the veteran's pain was due to 
his morbid obesity rather than changes on the spine.  In 
addition, the examiner stated that the veteran did not have 
any signs of spondylolisthesis on his x-rays taken at the VA 
hospital.  The examiner opined that the veteran's back pain 
is due to mild degenerative changes secondary to his morbid 
obesity and not likely to the original strain that he had 
while active duty in the armed forces.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination in connection 
with his claim for service connection for 
a disability manifested by joint pain.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made. All pertinent 
symptomatology and findings should be 
reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished. 

a.  The orthopedic evaluation should 
determine whether the veteran currently 
has a diagnosed disorder of his joints 
and of his spine.  The examiner should 
also determine whether there are 
objective signs of joint disease or other 
non-medical indicators that are capable 
of independent verification to account 
for the veteran's complaints of joints 
pain.  If there are objective signs or 
non-medical indicators of painful joints, 
the examiner should, if possible, 
establish a diagnosis for the signs that 
are present. (Each affected joint should 
be addressed.)  

i.  If a diagnosis can be established, 
the examiner should discuss the etiology 
and onset date of each diagnosed 
condition.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

ii.  If a diagnosis cannot be 
established, this should be stated.  If 
the manifestations cannot be attributed 
to a diagnosed illness, and there is an 
undiagnosed chronic joint illness, the 
examiner should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or whether the undiagnosed illness 
was caused by a supervening condition or 
event.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


